DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Lowrance et al. (US 4,889,259).
 	Lowrance shows a conveyor device that could be used for conveying spherical game objects.  The conveyor device includes a supporter 43 configured to support a three-dimensional game object (see column 1 discussion of dispensing spherical sealer balls).  The supporter is rotatable about a rotation axis 41 having a first end adjacent upper support 29 and a second end adjacent lower support 27.  The supporter 43 extending from the first end to the second end in a helical manner relative to the rotation axis 41.  The supporter includes a first portion on the first end of the rotation axis near the upper support 29 and a second portion on the second end of the rotation axis near the lower support 27. A third portion of the supporter 43 extends between the first portion and the second portion. 
An encircling member 13 encircles the supporter along its entire length so that it encircles at least the third portion of the supporter. A plurality of guides 31/33 are provided for the three-dimensional game object to move from the first end to the second end along with the .
Allowable Subject Matter
Claim 4-10 are allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651